Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 26, 2016

                                       No. 04-15-00536-CV

                                    Romeo LONGORIA, et al.,
                                           Appellants

                                                 v.

                            EXXON MOBIL CORPORATION, et al.,
                                      Appellees

                    From the 79th Judicial District Court, Brooks County, Texas
                                 Trial Court No. 13-12-16488-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


       Appellees’ motion for leave to file a sur-reply brief is GRANTED. Appellees’ sur-reply
brief was filed on April 14, 2016.


           It is so ORDERED on April 26, 2016.

                                                      PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle
                        Clerk of Court